Citation Nr: 0725124	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  99-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease and 
osteoarthritis.

2.  Entitlement to an increased rating for a scar of the left 
thigh, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1954.  This matter came before the Board of 
Veterans' Appeals (Board) from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board remanded the veteran's appeal in October 2002 and 
August 2003.  When the appeal was before the Board in October 
2005, the instant issues were denied.  The veteran appealed 
to the Court of Appeals for Veterans Claims (Court) and in 
March 2007, the Court granted a Joint Motion by the parties, 
vacated the Board's decision with respect to the issues of 
entitlement to service connection for a low back disability 
and an increased rating for a scar of the left thigh, and 
remanded the matters to the Board.

The veteran testified before the undersigned Veterans Law 
Judge in September 2002.  A transcript of his hearing has 
been associated with the record.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In the March 2007 Joint Motion, the parties noted that there 
was evidence of record, in the form of statements from 
private treating physicians, that supported the veteran's 
contention that his claimed low back disability was related 
to his service-connected left thigh disability.  The parties 
also pointed out that the evidence upon which the Board based 
its denial of the veteran's claim was a VA examination report 
that was more than 20 years old.  The parties agreed that VA 
was required, in reconciling the conflicting evidence, to 
obtain a further medical examination a medical opinion 
consistent with 39 C.F.R. § 3.159(c)(4).  As such, the Board 
finds that the veteran should be afforded a current VA 
examination to determine whether his claimed low back 
disability was caused or aggravated by his service-connected 
left thigh disability.

The parties also agreed that the Board should have considered 
the veteran's increased rating claim under the regulations 
governing both scars and muscle injuries.  In this regard, 
the Board notes that the veteran's service medical records 
reflect that the veteran received a superficial puncture 
wound to his left thigh in service, with no indication of 
muscle injury.  However, in an August 2002 report, R.A.C., 
M.D. indicated that there was evidence of muscle atrophy 
consistent with muscle mass loss.  The extent of any such 
muscle atrophy is unclear.  Accordingly, the veteran should 
be afforded a VA examination to determine the nature and 
extent of any muscle injury that is a residual of the injury 
which occurred in March 1951.

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claim may be made.  Accordingly, the case is 
REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and likely etiology of his claimed low 
back disability.  The examiner should 
identify all currently present low back 
disorders, to include degenerative disc 
disease and osteoarthritis.  Upon 
examination and review of the entire 
claims folder, the examiner should 
provide an opinion regarding whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any such disability is related to 
the veteran's service-connected left 
thigh disability, or to any incident of 
the veteran's active service.

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

2.  The veteran should also be scheduled 
for a VA muscles examination to determine 
the nature and extent of any muscle 
injury that is a residual of the puncture 
wound he suffered in March 1951.  The 
claims file must be made available to the 
examiner.  The presence or absence of 
muscle damage must be specifically noted.  
Specifically, he should be examined to 
determine whether any muscle injury was 
incurred as a result of the incident 
which caused the injury to the veteran's 
left thigh.  If there is no relationship, 
that fact should be noted in the report.  
Upon examination and review of the entire 
claims folder, the examiner should 
identify all currently present residuals 
of the in-service puncture wound to the 
veteran's left thigh.  If injury to the 
underlying muscles is identified, the 
examiner should specify the muscle group 
or groups affected and any associated 
impairment.  

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

3.  The veteran should be scheduled for a 
VA scars examination to determine the 
extent of the residual scars from his 
March 1951 puncture wound.  Upon 
examination and review of the entire 
claims folder, the examiner should 
identify all scars associated with the 
puncture wound.  The examiner should 
indicate the measurement and location of 
all such scars.  Any limitation of 
function caused by the scars should be 
identified.  The examiner should also 
note whether any scar is unstable or 
painful on examination, or whether there 
is underlying soft tissue damage.  

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

(The skin and muscle examinations may be 
combined.)

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

